Citation Nr: 0829916	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-14 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 29, 2003 for 
the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969 and from May 1981 to January 1992.  He was 
awarded the Combat Action Ribbon and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
post-traumatic stress disorder (PTSD).  The veteran filed a 
timely appeal with respect to the effective date of that 
grant.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in April 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran applied for service connection for PTSD in 
February 1992, and was denied the same by a December 1992 
rating decision.  His claim was reconsidered on the basis of 
additional service treatment records and the denial was 
continued in a March 1983 letter.  He did not perfect an 
appeal of either decision.  

2.  The veteran's informal application to reopen his 
previously denied claim for service connection for PTSD was 
received on July 29, 2003.

3.  There was no communication by the veteran or a duly 
appointed representative after March 1983 and prior to July 
29, 2003 indicating an intent to apply for service connection 
benefits for PTSD.	





CONCLUSION OF LAW

The criteria for an effective date prior to July 29, 2003 for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  In 
September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required to 
reopen and substantiate his claim of service connection for 
PTSD.  Service connection was subsequently granted, and the 
veteran appealed the effective date assigned.  In cases such 
as this, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to such 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor his representative demonstrates or even 
alleges such prejudice here.  Therefore, no further notice 
was required.  Nevertheless, in a letter dated in March 2008, 
the AOJ notified the veteran both of his Board hearing date 
and of the process by which effective dates are determined.  
The veteran was given the opportunity to submit additional 
information and testimony at his April 2008 hearing, in the 
presence of his representative.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file, to include the hospitalization records from 
1989 in San Diego, California at Coronado Naval Air Base.  
All identified and available post-service treatment records 
have been secured.  The duty to assist has been fulfilled.

Earlier Effective Dates

Service connection for PTSD was granted by rating decision in 
December 2003.  An effective date of July 29, 2003 was 
established, as the date of receipt of the veteran's claim to 
reopen his previously denied claim for service connection.  
The veteran filed a timely appeal with respect to the 
effective date.  Specifically, he contends that his 
disability compensation should be effective back to 1969, 
when he separated from his first period of service and was 
affected by the disorder. 

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Id. at 200.

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).

A thorough review of the record reveals that in February 
1992, just after the veteran separated from his second period 
of active duty, he filed a claim for compensation benefits 
for PTSD.  That claim was considered, and the veteran 
underwent a VA examination.  By rating decision dated in 
December 1992, the claim for service connection was denied, 
as there was no evidence of a current diagnosis of PTSD.  The 
claim was reconsidered when additional service treatment 
records were added to the file.  However, by letter dated in 
March 1983, the veteran was notified that there was no change 
in the denial.  The veteran did not appeal either decision.  
Therefore, those decisions are considered final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.160, 20.302, 20.1103 
(1992).  Final claims can be reopened only upon submission of 
new and material evidence.  38 C.F.R. § 3.160 (2007).

VA did not receive any subsequent correspondence or medical 
evidence from the veteran that can be construed as an 
informal claim for service connection for PTSD until his 
letter was received on July 29, 2003.  In the context of that 
claim, evidence sufficient to reopen the previously denied 
claim, and prove the requisite elements of service connection 
under 38 C.F.R. § 3.303 (2007), was submitted, and the claim 
was granted.  The effective date was set at the date of 
receipt of the ultimately successful claim.

In support of his claim, the veteran submitted a private 
medical opinion in February 2004 which essentially posited 
that the veteran has, in fact, had PTSD since he left Vietnam 
in 1969.  Specifically, she pointed to the veteran's in-
patient treatment in service in San Diego, incorrectly noted 
to be in 1988, rather than 1989, at which time he was 
diagnosed with major depression.  She further stated that it 
seemed likely that the PTSD has continued at least since that 
first diagnosis of depression.  While this opinion is 
credible, it does not change the outcome of this decision.  
Although there is little question based on the medical 
evidence that the veteran had PTSD prior to July 2003, the 
fact remains that he did not submit a successful claim until 
that time.  The effective date of a grant of service 
connection is not determined by the date the disorder became 
apparent.  See Lalonde v. West, supra.  Instead, in the 
context of a claim reopened after final adjudication, the 
effective date shall not be earlier than the date of receipt 
of the application on which the claim is granted.  38 C.F.R. 
§ 3.400 (2007).  While the Board is sympathetic to the 
veteran, it is bound by the applicable statutes and 
regulations.  In this case, an effective date prior to July 
29, 2003 is not warranted.


ORDER

Entitlement to an effective date prior to July 29, 2003 for 
the grant of service connection for PTSD is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


